Order entered May 1, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00305-CV

                                VOLNEY WOODS, JR., Appellant

                                                V.

               GENARO PICAZO AND ARCELIA MATILDE PAZ, Appellees

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-18-07223

                                            ORDER
        Before the Court is court reporter Thu U. Bui’s April 26, 2019 request for extension of

time to file the record. We GRANT the request and ORDER the record received April 30, 2019

filed as of the date of this order.

        Appellant’s jurisdictional letter brief remains due May 8, 2019.

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE